DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1-11, and 13-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Popeil, US-PBPub 2014/0227411 in view of Kuo, US-Patent 5,975,073.
Regarding claims 1,4-5, 8-11,13-15 Popeil teaches:

    PNG
    media_image1.png
    713
    842
    media_image1.png
    Greyscale


Popeli fails to teach the throughholes being on the lateral walls.
Kuo teaches the through holes being on the sidewalls:

    PNG
    media_image2.png
    710
    575
    media_image2.png
    Greyscale

It would have been obvious to incorporate the holes on the sidewalls for extra convection which would speed up cooking.

 	Regarding claims 2-3,6-7, Popeil teaches holes but not the relative sizes of the holes however the sizes of the holes would have been a matter of design choice obvious absent evidence to the contrary.
Response to Arguments
Applicant's arguments filed 3/10/2021 have been fully considered but they are moot in view of the new grounds of rejection above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PRESTON SMITH whose telephone number is (571)270-7084.  The examiner can normally be reached on M-F 10:30 AM -8 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ERIK KASHNIOW can be reached on (571)270-3475.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 






/PRESTON SMITH/Examiner, Art Unit 1792